UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4177


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

MICHAEL DANYELLE STINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:08-cr-00129-FDW-DCK-1)


Argued:   January 27, 2012                 Decided:   February 28, 2012


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Kevin Andre Tate, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Charlotte, North Carolina, for Appellant.
Melissa Louise Rikard, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.     ON BRIEF: Angela G.
Parrott, Acting Executive Director, FEDERAL DEFENDERS OF WESTERN
NORTH CAROLINA, INC., Charlotte, North Carolina; Matthew R.
Segal, Allison Wexler, Assistant Federal Defenders, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville, North
Carolina, for Appellant.      Anne M. Tompkins, United States
Attorney, Charlotte, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:


                                      I.

      Michael Danyelle Stinson (“Stinson”) appeals his conviction

for possession of a firearm by a convicted felon, in violation

of   18   U.S.C.   §   922(g).   On    appeal,   Stinson   challenges   the

district court’s denial of his motion to suppress.                For the

reasons set forth below, we affirm the judgment of the district

court.


                                      II.

      On September 19, 2007, the Mecklenburg Police Department

received an anonymous call.      The caller reported seeing an armed

black male selling drugs out of a red vehicle bearing North

Carolina license plates numbered WNE-6746 on Burnette Avenue in

Charlotte.     The caller further described the man as having a

bald head and wearing a white t-shirt and blue shorts.           Officers

Edwards, Hall, and Carter responded to the call and observed a

man (later identified as Stinson) and a vehicle matching the

description given by the tipster. 1



      1
       As found by the district court, the location identified by
the caller was in a high-crime area. Additionally, five months
earlier two police officers had been killed near that location.
Thus, three officers responded to the call to help ensure
officer safety.



                                      3
      Officer Edwards arrived first and observed Stinson leaning

against the red vehicle.              A woman later identified as Tiffany

Gould, an ex-girlfriend of Stinson’s, was standing with him.

Officer Edwards approached, and asked for and received Stinson’s

consent    to    search    his   person.          Officer      Edwards         also    asked

Stinson whether he owned the red vehicle.                     As Officers Hall and

Carter arrived on the scene (a minute or so after Edwards),

Stinson    responded      that   he   did       not   know    to   whom    the       vehicle

belonged.

      Officer     Edwards     then     conducted        a     search      of     Stinson’s

person, removing two cell phones, a wad of cash, and some keys

from his pockets.           “While removing the keys from [Stinson’s]

pocket, Officer Edwards inadvertently pressed a button on the

keyless entry pad attached to [Stinson’s] keyring while the keys
                                                                                           2
were still in his pocket.” (J.A. 195 (order of district court).)

The button unlocked the doors to the red vehicle.                         According to

the   officers,     Stinson      immediately          began    shaking         and    acting

nervous.        Officer Edwards further testified that Stinson kept

looking around and Edwards was concerned that “he was going to

attempt to run.” (J.A. 41.)            Officer Edwards detained Stinson at
      2
       Stinson refers to the “supposedly accidental” triggering,
(Opening Br. at 3), and repeatedly disputes that Edwards’
triggering of the car’s remote key was accidental.      But the
district court found the testimony of the officers credible on
this point, as even Stinson acknowledges. (Reply Br. at 4 n.1.)
We find no clear error in that factual finding.


                                            4
that time, by handcuffing him and placing him in the back of

Officer Carter’s patrol car, with the door open.

      Although      it    is     unclear     from       the    record,         at   some    point

during the encounter, it appears that Officer Hall asked if he

could     search     the        vehicle.           According         to        Officer     Hall’s

testimony, Stinson initially refused to consent to a vehicle

search,     but    once    he     was     seated       in    the    police       car,    Stinson

granted permission to search his vehicle.                           Officers Edwards and

Carter both testified that they did not hear an initial refusal

of consent, but they both heard Stinson later consent to the

search of his vehicle.               After receiving Stinson’s consent, Hall

searched    the     vehicle      and      found    a    firearm       under      the     driver’s

front seat.         The gun was loaded and a records check showed it

had been reported as stolen.

      Stinson filed a motion to suppress all physical evidence

(including the gun) and statements obtained following the search

of his vehicle.           He challenged the search of his person on the

grounds that he did not consent and he challenged the search of

his vehicle on the grounds that his consent was not voluntary.

He   also   argued       that    the      police    lacked         sufficient       grounds     to

detain him.          After      an   evidentiary            hearing       at    which    Stinson

chose not to testify, the district court gave the parties an

additional        opportunity        to    file    supplemental           briefing        on   the

motion.     The district court subsequently denied the motion and

                                              5
the case was tried before a jury.                 The jury returned a guilty

verdict and the district court sentenced Stinson to fifty-six

months’ incarceration, to be followed by a three-year supervised

release term.

     Stinson noted a timely appeal.               This Court has jurisdiction

under 28 U.S.C. § 1291.


                                        III.

     Stinson raises three issues on appeal.                First, he contends

that the search of his person was invalid because it exceeded

the scope of his consent.              Second, he argues that the police

seizure   of    him   was       not   justified    by   reasonable   suspicion.

Third, he contends that the search of his vehicle violated his

Fourth Amendment rights because his consent to search was not

voluntarily given.       For the reasons discussed below, we find no

error.



                                         A.

     When reviewing a ruling on a motion to suppress, this Court

will not disturb the district court’s factual findings unless

they are clearly erroneous.              United States v. Massenburg, 654

F.3d 480, 485 (4th Cir. 2011).            This includes a district court’s

determination     that      a    defendant     voluntarily   consented   to   a

search.    United States v. Digiovanni, 650 F.3d 498, 514 (4th


                                          6
Cir. 2011) (citing Schneckloth v. Bustamonte, 412 U.S. 218, 248-

49   (1973)).          The     district          court’s      legal    determinations              are

reviewed de novo. Massenburg, 654 F.3d at 485; United States v.

McCoy, 513 F.3d 405, 410 (4th Cir. 2008)                              Because the district

court    denied       the     motion        to    suppress,      this      court       views       the

evidence in the light most favorable to the government.                                      United

States v. Hampton, 628 F.3d 654, 658 (4th Cir. 2010).



                                                  B.

      Stinson         first    contends          that    the     search         of    his    person

violated       his     Fourth       Amendment          rights.        He    argues          that    he

consented only to a search for weapons and that the scope of the

search    of     his     person       exceeded          his    consent      because         Officer

Edwards    searched           for     and    seized        other      items      in     Stinson’s

pockets.        According to Stinson, that “illegal search” yielded

Stinson’s money, phone, and keys, which, in turn, led to the

search    of    Stinson’s       vehicle.              (Opening     Br.     at    23.)       He   thus

contends       that    the     search       of    his    person       violated        the    Fourth

Amendment and tainted the subsequent discovery of the handgun in

his car.

      Stinson concedes that he did not raise this issue below

and we thus review only for plain error.                           Under this standard, a

defendant must show an error that is “plain” and “affects [his]

substantial rights.”                United States v. Olano, 507 U.S. 725, 732-

                                                  7
35   (1993)     (internal         quotation      marks     and    alteration      omitted).

Even    then,      the   Court     may    exercise        discretion     to     correct    the

error only where it “seriously affect[s] the fairness, integrity

or public reputation of judicial proceedings.” United States v.

Marcus,    130      S.    Ct.     2159,    2164       (2010)     (quotation      marks     and

citations omitted); United States v. Hargrove, 625 F.3d 170, 184

(4th Cir. 2010).

       As applied here, Stinson’s argument fails to meet the plain

error    standard        of   Olano.        As       an   initial     matter,    we    reject

Stinson’s       contention        that    he   consented       only    to   a    search    for

weapons.        It is true that the district court’s opinion stated

that Officer Edwards conducted a “protective search,”                                 J.A. at

195, and a “search . . . for weapons,” J.A. at 198, and that the

government acknowledges that Edwards was searching primarily for

weapons.

       But the district court also found that Stinson voluntarily

consented to the search of “his person” when Edwards requested

that consent.            (J.A. 195.)           The scope of a consent search is

governed      by    what      a   “typical       reasonable       person      [would]     have

understood by the exchange between the officer and the suspect.”

Florida v. Jimeno, 500 U.S. 248, 251 (1991); United States v.

Neely, 564 F.3d 346, 350 (4th Cir. 2009).

       In this case, Edwards testified that he said to Stinson,

“Sir, do you mind me searching your person just to make sure

                                                 8
that, you know, you don’t have any drugs -- weapons or drugs,

anything    that   could      harm    me.”         (J.A.   34-35.)            According    to

Edwards,    Stinson     replied      that     he    allowed       him    to    conduct    the

search by responding that he did not “mind at all.”                             (J.A. 35.)

Edwards’     testimony      of       course        indicates       that       Stinson     was

consenting to a search of his person not just for weapons, but

also for drugs.

     While Edwards may not have had authority (absent consent)

to do anything other than perform a patdown for weapons, Stinson

could    consent   to   a   broader       search      than       the    law   would     allow

without his consent.             See Schneckloth, 412 U.S. at 227 (“In

situations    where     the      police      have     some       evidence      of   illicit

activity, but lack probable cause to arrest or search, a search

authorized by a valid consent may be the only means of obtaining

important    and   reliable       evidence.”).               A    “typical      reasonable

person” would have understood the exchange between Edwards and

Stinson to mean that Edwards could search Stinson’s pockets.

Cf. Jimeno, 500 U.S. at 251.                Moreover, several of the officers

testified that Stinson’s consent had authorized a search of his

pockets, and not just a patdown.                     We thus see no error in a

finding that the consent authorized the search here. 3


     3
       Additionally, there was no testimony here that Stinson
ever objected to the search of his pockets or the removal of his
cell phones, money, or keys. As the Neely court recognized, “a
(Continued)
                                             9
       Having determined that Stinson’s consent allowed the search

of his pockets for both drugs and weapons, we conclude that

Edwards’ search did not exceed the scope of the consent given.

Thus, Stinson has not established plain error on this issue.


                                       C.

       Stinson next contends that he was improperly seized and

that       there   was   no   reasonable    suspicion   to   detain   him. 4   We

disagree.



suspect’s failure to object (or withdraw his consent) when an
officer exceeds limits allegedly set by the suspect is a strong
indicator that the search was within the proper bounds of the
consent search.”     564 F.3d at 350-51 (quotation marks and
citation omitted).
       4
        In this case, Stinson was handcuffed and placed in the
patrol    car,  but  the  patrol    car   door   was left  open.
Additionally,   the time between his detention and when he gave
consent to search the vehicle was minimal and consistent with
the   purposes   of  the  officers’    investigation into  their
suspicions that he was either dealing drugs or was armed. Based
on these facts, the district court here was correct in
concluding Stinson was detained, but not arrested. United States
v. Leshuk, 65 F.3d 1105, 1109-10 (4th Cir. 1995) (“Instead of
being distinguished by the absence of any restriction of
liberty, Terry stops differ from custodial interrogation in that
they must last no longer than necessary to verify or dispel the
officer's suspicion.” . . . “[W]e have concluded that drawing
weapons, handcuffing a suspect, placing a suspect in a patrol
car for questioning, or using or threatening to use force does
not necessarily elevate a lawful stop into a custodial arrest .
. . .”) (citations omitted); United States v. Elston, 479 F.3d
314, 319-20 (4th Cir. 2007). Therefore, his detention needed to
be supported only by reasonable suspicion. Elston, 479 F.3d at
319-20.



                                       10
        As this Court has explained:

        In determining whether an officer had reasonable
        suspicion, we view the totality of the circumstances
        to determine whether the officer had a particularized
        and objective basis for suspecting the particular
        person stopped of criminal activity.      Although the
        reasonable    suspicion    standard   defies    precise
        definition, it is less demanding than probable cause
        and   falls   considerably   short  of   satisfying   a
        preponderance of the evidence standard.

United States v. Griffin, 589 F.3d 148, 152 (4th Cir. 2009)

(internal citations and quotation marks omitted).                           “Reasonable

suspicion” is “a commonsense, nontechnical conception that deals

with the factual and practical considerations of everyday life

on   which    reasonable     and      prudent      men,   not   legal     technicians,

act.”      McCoy, 513 F.3d at 411 (quoting Ornelas v. United States,

517 U.S. 690, 695-96 (1996)) (alterations omitted).

      We     conclude     that    the   officers      had     reasonable      suspicion

sufficient to detain Stinson.               Specifically, the following facts

support      the    district      court’s        determination     that     there   was

reasonable      suspicion        to   detain       Stinson:     (1)   the     anonymous

tipster,      who   had   provided      accurate      and     detailed      information

describing Stinson and the vehicle, had informed police that

Stinson was armed; (2) the encounter took place in a high-crime

area where two officers had been killed months before and others

had been shot at previously; (3) Stinson had two cell phones and

a number of folded cash bills on his person; (4) Stinson lied

about the ownership or control of the car, thereby suggesting an

                                            11
intent to hide something; and (5) when confronted with his lie,

Stinson became nervous, and began shaking and looking around,

which led at least one of the officers to believe that Stinson

was about to flee.

     Given these facts, the officers had reasonable suspicion to

believe   criminal        activity    was        afoot    and      to    detain     Stinson.

Thus, his detention did not violate his Fourth Amendment rights.



                                            D.

     As we have noted, shortly after he was detained, Stinson

gave consent for the police to search his car.                            Stinson’s final

assignment     of    error      is   that        the     district        court    erred   in

concluding that his consent to search his vehicle was voluntary.

Essentially,        he    argues     that,       under       the    totality        of    the

circumstances, his consent could not have been voluntary.

     As   this      Court    recently       noted,       “[w]hether        a     defendant’s

consent to a search is voluntary is a factual question, and,

therefore, is reviewed under the clearly erroneous standard.”

Digiovanni,    650       F.3d   at   514.         This    court         “may   reverse    the

district court’s finding concerning voluntariness only if ‘it

can be said that the view of the evidence taken by the district

court   is   implausible        in   light       of    the    entire       record.’”      Id.

(quoting United States v. Lattimore, 87 F.3d 647, 651 (4th Cir.

1996)).

                                            12
      Determining           whether     consent        is     voluntary      requires     an

examination       of    the    totality      of      the    circumstances,       including

factors     such       as    “the     characteristics          of    the     accused,    his

education and intelligence, the number of officers present, . .

. the location and duration of the stop [and] [w]hether the

person giving consent knew that he possessed a right to refuse

consent . . . .” Id. (citing Lattimore, 87 F.3d at 651).                                 The

government bears the burden of establishing, by a preponderance

of the evidence, that it obtained valid consent.                            Id. at 513-14.

Because     we    are       reviewing    the      district     court’s       finding    that

consent was voluntary, however, we view all facts in the light

most favorable to the government.                          Hampton, 628 F.3d at 658.

Unsurprisingly,         this     standard       of    review     frequently      leads    to

affirmance of the district court finding on voluntariness.                              See,

e.g.,    Digiovanni,          650   F.3d     at      514    (affirming       finding    that

consent was involuntary); United States v. Boone, 245 F.3d 352,

362     (4th     Cir.       2001)     (affirming       finding       that    consent     was

voluntary); Lattimore, 87 F.3d at 651 (affirming finding that

consent was voluntary);               United States v. Rusher, 966 F.2d 868,

877 (4th Cir. 1992) (affirming district court’s holding that

consent was voluntary).

      The      district       court     in   this      case    expressly       found    that

Stinson’s        consent      was     voluntary       under    the    totality     of    the



                                               13
circumstances.         There are a number of facts that support that

finding:

          •    Stinson was in a public place, in the early
               evening, with other people around, including an
               ex-girlfriend who observed the entire encounter;

          •    no police     officer    ever    brandished   or    drew   a
               weapon;

          •    none of the police officers made any threatening
               actions or gestures toward Stinson, nor did they
               threaten force, nor was there evidence of “more
               subtle forms of coercion” (J.A. 199);

          •    Stinson had prior law enforcement encounters,
               including arrests, and thus was no newcomer to
               the law;

          •    the duration and extent of the questioning was
               relatively short, which suggests he was not
               coerced into finally giving in; and

          •    no false or misleading statements were made by
               the police to suggest that Stinson could not
               refuse consent. 5

     On       the   other   hand,   Stinson    contends   that    the   following

circumstances and facts show that his will was overborne and

that his consent was not voluntary:

          •    he was in handcuffs and detained in the back of
               the patrol car;

          •    the police kept his keys, phones and money,
               despite the fact that those items were legal;


     5
       Contrast, e.g., Digiovanni, 650 F.3d at 514 (declining to
overturn district court’s finding of involuntary consent where
trooper made “false implication” that a subject had already
given consent and could not rescind it).



                                        14
        •   he had initially declined to consent to the
            search of his car, according to Officer Hall; 6

        •   there were three police officers responding     to
            the call, thereby exhibiting a show of force;

        •   no written consent was requested or given,
            despite officer testimony that consent forms were
            available to them;

        •   the police did not expressly inform Stinson of
            his right to refuse consent; and

        •   Stinson himself had only a ninth grade education
            and trivial employment history, which would make
            him more likely to be intimidated by the police
            and perhaps less likely to understand he had a
            right to refuse consent.

    Stinson emphasizes, in particular, that the seizure of his

keys, wallet and phone meant that he was not “free to leave,”

and argues from this that he was not free to refuse consent.

But the test for determining the voluntariness of consent is not

whether an individual is free to leave, but whether a person

felt free to refuse permission to search.      Indeed, this Court


    6
       The district court acknowledged a discrepancy in the
officers’ testimony about whether there was an initial refusal
to consent, but specifically found that Stinson explicitly
consented to the search of his vehicle and that he had failed to
produce any evidence that the consent was ever revoked.       We
further note that, even if Stinson initially refused to consent,
this refusal also shows that Stinson knew he could refuse
consent.   Viewed in this way, his initial refusal supports a
finding of voluntariness.    See Schneckloth, 412 U.S. at 233
(discussing Davis v. United States, 328 U.S. 582 (1946), wherein
the fact that an initial refusal was “soon followed by
acquiescence” was determined to support the conclusion that
consent was voluntary).



                                 15
and others have found consent voluntary when an individual is

otherwise detained, including being in handcuffs.                  See, e.g.,

United States v. Watson, 423 U.S. 411, 424 (1976) (concluding

that the defendant’s consent to search automobile was voluntary

and valid, despite the fact that he had been arrested and was in

custody, and noting “the fact of custody alone has never been

enough in itself to demonstrate a coerced . . . consent to

search”);   Boone,   245   F.3d   at    362    (“consent   given    while   in

custody may still be voluntary”).             In any event, no one factor

controls the determination of voluntariness; it is made on the

totality of the circumstances.         See Digiovanni, 650 F.3d at 514.

       Comparing the competing lists of circumstances and viewing

them in their totality, we conclude the district court’s finding

that Stinson voluntarily consented to the search of his vehicle

was not clearly erroneous, i.e., not “implausible.”                See id. at

514.



                                   IV.

       For the aforementioned reasons, Stinson has not established

that the district court erred in denying his motion to suppress.

We therefore affirm Stinson’s conviction and the judgment of the

district court.

                                                                     AFFIRMED



                                   16